EXHIBIT 10.1
 
CONTRIBUTION AGREEMENT
by and among
Natural Resource Partners L.P.,
NRP (GP) LP,
Western Pocahontas Properties Limited Partnership,
Great Northern Properties Limited Partnership,
New Gauley Coal Corporation
and
NRP Investment L.P.
Dated as of [                                        ], 2010
 

 



--------------------------------------------------------------------------------



 



CONTRIBUTION AGREEMENT
     THIS CONTRIBUTION AGREEMENT (this “Agreement”) dated as of [__________],
2010 (the “Closing Date”), is entered into by and among Natural Resource
Partners L.P., a Delaware limited partnership (the “Partnership”), NRP (GP) LP,
a Delaware limited partnership (the “General Partner”), Western Pocahontas
Properties Limited Partnership, a Delaware limited partnership (“WPP”), Great
Northern Properties Limited Partnership, a Delaware limited partnership (“Great
Northern”), New Gauley Coal Corporation, a West Virginia corporation (“New
Gauley Coal”), and NRP Investment L.P., a Delaware limited partnership (“NRP
Investment”).
RECITALS
     A. The General Partner is the general partner of the Partnership and holds
a 2% General Partner Interest in the Partnership, as defined in the Current
Partnership Agreement (as defined below).
     B. The General Partner, WPP, Great Northern, New Gauley Coal and NRP
Investment (each an “IDR Holder,” and collectively the “IDR Holders”) each hold
certain limited partnership interests in the Partnership defined in the Current
Partnership Agreement as “Incentive Distribution Rights” (“IDRs”).
     C. The IDR Holders have agreed to contribute all of the IDRs to the
Partnership in exchange for the issuance by the Partnership to the IDR Holders
of an aggregate of 32,000,000 Common Units (the “Exchange Units”), and the
Partnership has agreed to issue the Exchange Units to the IDR Holders as
consideration for the contribution of the IDRs to the Partnership. Upon the
contribution of the IDRs to the Partnership, such IDRs will be cancelled and
cease to exist.
     D. Concurrently with the execution of this Agreement, the General Partner
will amend and restate the Third Amended and Restated Agreement of Limited
Partnership of Natural Resource Partners L.P., dated as of April 18, 2007, as
amended on April 7, 2008 (as so amended, the “Current Partnership Agreement”) to
reflect the cancellation of the IDRs (such amended and restated agreement, which
may include certain other changes approved by the General Partner, being
referred to as the “Revised Partnership Agreement”).
     E. The execution and adoption of the Revised Partnership Agreement, the
contribution by the IDR Holders to the Partnership of the IDRs and the issuance
by the Partnership of the Exchange Units to the IDR Holders (collectively, the
“Transactions”) are conditioned on each other.
     NOW, THEREFORE, in consideration of their mutual undertakings and
agreements hereunder, the parties undertake and agree as follows:

 



--------------------------------------------------------------------------------



 



ARTICLE I
DEFINITIONS
     “Exchange Units” has the meaning given such term in the Recitals.
     “Agreement” has the meaning given such term in the Preamble.
     “Closing Date” has the meaning given such term in the Preamble.
     “Current Partnership Agreement” has the meaning given such term in the
Recitals.
     “General Partner” has the meaning given such term in the Preamble.
     “Great Northern” has the meaning given such term in the Preamble.
     “IDRs” has the meaning given such term in the Recitals.
     “IDR Holder” and “IDR Holders” have the meaning given such terms in the
Recitals.
     “New Gauley Coal” has the meaning given such term in the Preamble.
     “NRP Investment” has the meaning given such term in the Preamble.
     “Partnership” has the meaning given such term in the Preamble.
     “Revised Partnership Agreement” has the meaning given such term in the
Recitals. The Revised Partnership Agreement shall be in the form attached hereto
as Exhibit 1.
     “Securities Act” has the meaning given such term in Section 3.2(c).
     “Transactions” has the meaning given such term in the Recitals.
     “Units” means limited partnership interests in the Partnership defined in
the Current Partnership Agreement and the Revised Partnership Agreement as
“Common Units.”
     “WPP” has the meaning given such term in the Preamble.
ARTICLE II
THE TRANSACTIONS
     Section 2.1 Contribution of IDRs. Each of the IDR Holders hereby grants,
contributes, transfers, assigns and conveys to the Partnership all right, title
and interest in the IDRs held by such IDR Holder and the Partnership hereby
accepts such IDRs from such IDR Holders, as a contribution by each of such IDR
Holders to the capital of the Partnership.
     Section 2.2 Consideration. As consideration for the contribution of the
IDRs to the Partnership, the Partnership shall issue to each of the IDR Holders
the number of Exchange Units

2



--------------------------------------------------------------------------------



 



set forth opposite the name of such IDR Holder on Schedule I hereto. Such
issuances shall be deemed to have occurred immediately upon execution of the
Revised Partnership Agreement.
     Section 2.3 Partnership Agreement. Concurrently with the execution of this
Agreement, the General Partner shall execute, deliver and adopt the Revised
Partnership Agreement. Immediately upon execution of the Revised Partnership
Agreement, the IDRs shall be cancelled and shall cease to exist.
     Section 2.4 Certificates for Exchange Units. On the Closing Date, the
Partnership shall issue to each of the IDR Holders a certificate representing
the number of Exchange Units to be issued to such IDR Holder pursuant to
Section 2.2. Each of the certificates evidencing the Exchange Units shall bear a
legend substantially in the form set forth below and containing such other
information as the Partnership may deem necessary or appropriate:
THE UNITS (THE “UNITS”) EVIDENCED HEREBY HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), AND, ACCORDINGLY, MAY
NOT BE OFFERED OR SOLD EXCEPT AS SET FORTH IN THE FOLLOWING SENTENCE. BY ITS
ACQUISITION HEREOF, THE HOLDER AGREES THAT IT WILL NOT DISTRIBUTE, OFFER,
RESELL, PLEDGE OR OTHERWISE TRANSFER (INDIVIDUALLY AND COLLECTIVELY, A
“TRANSFER”) THE UNITS EVIDENCED HEREBY, EXCEPT (A) PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE SECURITIES ACT, OR (B) PURSUANT TO AN EXEMPTION
FROM REGISTRATION UNDER THE SECURITIES ACT SUCH AS THE EXEMPTION SET FORTH IN
RULE 144 UNDER THE SECURITIES ACT (IF AVAILABLE). IF THE PROPOSED TRANSFER IS TO
BE MADE OTHER THAN PURSUANT TO CLAUSE (A) ABOVE, THE HOLDER MUST, PRIOR TO SUCH
TRANSFER, FURNISH TO THE ISSUER AND THE TRANSFER AGENT SUCH CERTIFICATIONS,
LEGAL OPINIONS OR OTHER INFORMATION AS THEY MAY REASONABLY REQUIRE TO CONFIRM
THAT SUCH TRANSFER IS BEING MADE PURSUANT TO AN EXEMPTION FROM, OR IN A
TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT
OR ANY STATE OR FOREIGN SECURITIES LAW.
No fractional Units or scrip shall be issued as a result of the transactions
contemplated by this Agreement.
     Section 2.5 Further Assurances. The Partnership and the IDR Holders agree
to execute and deliver, or cause to be executed and delivered, such further
instruments or

3



--------------------------------------------------------------------------------



 



documents or take such other action as may be reasonably necessary or convenient
to carry out the transactions contemplated hereby.
ARTICLE III
REPRESENTATIONS AND WARRANTIES
     Section 3.1 Partnership. The Partnership represents and warrants to the IDR
Holders as follows:
     (a) the Partnership is a limited partnership duly formed and is validly
existing and in good standing under the laws of the State of Delaware and has
the partnership power and authority to execute and deliver this Agreement and,
subject to the terms and conditions hereof, to carry out its terms;
     (b) the Partnership has taken all action as may be necessary to authorize
the execution and delivery of this Agreement and the consummation of the
transactions contemplated by this Agreement and the performance of its
obligations hereunder. This Agreement constitutes a legal, valid and binding
obligation of the Partnership, enforceable against the Partnership in accordance
with its terms, subject to bankruptcy, receivership, insolvency, reorganization,
moratorium and other laws relating to or affecting creditors’ or secured
parties’ rights generally from time to time in effect and to general principles
of equity (including concepts of materiality, reasonableness, good faith and
fair dealing), regardless of whether considered in a proceeding in equity or at
law;
     (c) none of the execution and delivery hereof, the performance of the
Partnership’s obligations hereunder nor the consummation of the Transactions
will violate or contravene any applicable law or the Current Partnership
Agreement;
     (d) on the Closing Date, the Exchange Units and the limited partner
interests represented thereby will have been duly and validly authorized and,
when issued and delivered in accordance with the terms and provisions of this
Agreement, will be duly and validly issued and fully paid (to the extent
required under the Revised Partnership Agreement) and non-assessable (except as
such nonassessability may be affected by matters described in the Partnership’s
filings with the Securities and Exchange Commission);
     (e) on the Closing Date and prior to the issuance of the Exchange Units,
the issued and outstanding limited partner interests of the Partnership consist
of the IDRs and 74,027,836 Common Units.
     (f) The New York Stock Exchange, Inc. has authorized the listing of the
Exchange Units.
     Section 3.2 IDR Holders. Each IDR Holder, severally and not jointly,
represents and warrants to the Partnership as follows:
     (a) such IDR Holder is a limited partnership or corporation duly formed and
in good standing under the laws of the place of its incorporation or
organization and has the corporate or

4



--------------------------------------------------------------------------------



 



partnership power and authority to execute and deliver this Agreement and,
subject to the terms and conditions hereof, to carry out its terms;
     (b) this Agreement constitutes a legal, valid and binding obligation of
such IDR Holder, enforceable against such IDR Holder Partner in accordance with
its terms, subject to bankruptcy, receivership, insolvency, reorganization,
moratorium and other laws relating to or affecting creditors’ or secured
parties’ rights generally from time to time in effect and to general principles
of equity (including concepts of materiality, reasonableness, good faith and
fair dealing), regardless of whether considered in a proceeding in equity or at
law;
     (c) none of the execution and delivery hereof, the performance of such IDR
Holder’s obligations hereunder nor the consummation of the Transactions will
violate or contravene any applicable law, the organizational documents of such
IDR Holder or any its material agreements or any material agreement of the
Partnership;
     (d) such IDR Holder is an “Accredited Investor” as defined in Rule 501(a)
promulgated under the United States Securities Act of 1933, as amended (the
“Securities Act”), and is acquiring the Exchange Units for its own account, and
not with a view to any distribution, resale, subdivision, or fractionalization
thereof in violation of the Securities Act or any other applicable domestic or
foreign securities law, and the General Partner has no present plans to enter
into any contract, undertaking, agreement or arrangement for any distribution,
resale, subdivision, or fractionalization of the Exchange Units in violation of
the Securities Act or any other applicable domestic or foreign securities law;
     (e) such IDR Holder understands that the Exchange Units are characterized
as “restricted securities” under the federal securities law inasmuch as they are
being acquired from the Partnership in a transaction not involving a public
offering and that under such law and applicable regulations such securities may
be resold under the Securities Act only in certain limited circumstances; and
     (f) such IDR Holder is the beneficial and record holder of the IDRs listed
opposite such IDR Holder’s name on Schedule I hereto and such IDR Holder has
good and valid title to such IDRs, free and clear of all liens, encumbrances or
other claims; there is no subscription, option, warrant, call, right, agreement
or commitment relating to the issuance, sale, delivery, repurchase or transfer
by such IDR Holder of such IDRs, except as set forth in the Current Partnership
Agreement.
ARTICLE IV
CONDITIONS
     Section 4.1 Conditions to Obligations of Each Party. Notwithstanding any
other provision of this Agreement, the respective obligations of each party to
effect the transactions contemplated by this Agreement shall be subject to the
fulfillment of the condition that no order shall have been entered and remained
in effect in any action or proceeding before any federal, foreign, state or
provincial court or governmental agency or other federal, foreign, state or

5



--------------------------------------------------------------------------------



 



provincial regulatory or administrative agency or commission that would prevent
or make illegal the consummation of the transactions contemplated herein.
     Section 4.2 Conditions to Obligations of the Partnership. Notwithstanding
any other provision of this Agreement, the obligations of the Partnership to
effect the transactions contemplated by this Agreement shall be subject to the
fulfillment of the condition that the agreements and covenants of the IDR
Holders to be complied with or performed pursuant to the terms hereof shall have
been duly complied with or performed.
     Section 4.3 Conditions to Obligations of the IDR Holders. Notwithstanding
any other provision of this Agreement, the obligations of the IDR Holders to
effect the transactions contemplated by this Agreement shall be subject to the
fulfillment of the condition that the agreements and covenants of the
Partnership to be complied with or performed pursuant to the terms hereof shall
have been duly complied with or performed.
ARTICLE V
MISCELLANEOUS
     Section 5.1 Governing Law. The laws of the State of Delaware shall govern
the construction, interpretation and effect of this Agreement without giving
effect to any conflicts of law principles.
     Section 5.2 Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall constitute an original, and all of which when
taken together shall constitute one and the same original document.
     Section 5.3 Amendments. All waivers, modifications, amendments or
alterations of this Agreement shall require the written approval of each of the
parties to this Agreement.
     Section 5.4 Assignment. This Agreement shall be binding upon and inure to
the benefit of the parties and the respective successors and assigns. This
Agreement shall not be assignable by any party hereto, except with the prior
written consent of the other parties hereto.
     Section 5.5 Benefits of Agreement Restricted to Parties. This Agreement is
made solely for the benefit of the parties to this Agreement, and no other
person (including employees) shall have any right, claim or cause of action
under or by virtue of this Agreement.
     Section 5.6 Severability. In the event that any provision of this Agreement
shall finally be determined to be unlawful, such provision shall, so long as the
economic and legal substance of the transactions contemplated hereby is not
affected in any materially adverse manner as to any of the parties to this
Agreement, be deemed severed from this Agreement and every other provision of
this Agreement shall remain in full force and effect.
     Section 5.7 Titles. The article, section and paragraph titles in this
Agreement are only for purposes of convenience and do not form a part of this
Agreement and will not be taken to qualify, explain, or affect any provision
thereof.

6



--------------------------------------------------------------------------------



 



     Section 5.8 Notices. All notices, requests, claims, demands and other
communications hereunder shall be in writing and shall be deemed to have been
duly given when delivered if delivered in person, by cable, telegram, telex, or
telecopy and shall be deemed to have been duly given three business days after
deposit with a United States post office if delivered by registered or certified
mail (postage prepaid, return receipt requested) to the respective parties as
follows:
     if to the Partnership, at
Natural Resource Partners L.P.
601 Jefferson Street
Suite 3600
Houston, Texas 77002
Attn: Wyatt L. Hogan
Facsimile: (713) 751-7517
     if to the IDR Holders, at
601 Jefferson Street
Suite 3600
Houston, Texas 77002
Attn: Wyatt L. Hogan
Facsimile: (713) 751-7517
[SIGNATURE PAGE FOLLOWS]

7



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Agreement has been executed on behalf of each of
the parties hereto effective as of the day and year first above written.

              NATURAL RESOURCE PARTNERS L.P.
    By:   NRP (GP) LP, its general partner         By:   GP Natural Resource
Partners LLC, its general partner               By:   /s/ Wyatt L. Hogan        
Name:   Wyatt L. Hogan        Title:   Vice President,
General Counsel and Secretary      NRP (GP) LP
      By:   GP Natural Resource Partners LLC, its general partner            
By:   /s/ Wyatt L. Hogan           Name:   Wyatt L. Hogan          Title:   Vice
President,
General Counsel and Secretary        WESTERN POCAHONTAS PROPERTIES LIMITED
PARTNERSHIP
      By:   Western Pocahontas Corporation, its general partner           By:  
/s/ Dwight Dunlap           Name:   Dwight Dunlap          Title:   Chief
Financial Officer        GREAT NORTHERN PROPERTIES LIMITED PARTNERSHIP
      By:   GNP Management Corp., its general partner    

            By:   /s/ Dwight Dunlap         Name:   Dwight Dunlap       
Title:   Chief Financial Officer   

Signature Page





--------------------------------------------------------------------------------



 



            NEW GAULEY COAL CORPORATION
      By:   /s/ Corbin J. Robertson, Jr.         Name:   Corbin J. Robertson,
Jr.        Title:   Chairman        NRP INVESTMENT L.P.
      By:   Robertson Coal Management LLC, its general partner    

            By:   /s/ Corbin J. Robertson, Jr.         Name:   Corbin J.
Robertson, Jr.        Title:   Sole Member   

Signature Page





--------------------------------------------------------------------------------



 



Schedule I

                      Number of     IDR Holder   Exchange Units   IDRs Owned
NRP (GP) LP
    20,800,000       65.00 %
 
               
Western Pocahontas Properties Limited Partnership
    6,383,200       19.95 %
 
               
Great Northern Properties Limited Partnership
    1,361,600       4.25 %
 
               
New Gauley Coal Corporation
    255,200       0.80 %
 
               
NRP Investment L.P.
    3,200,000       10.00 %
 
               
Total
    32,000,000       100.00 %

 